Citation Nr: 0709682	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-29 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for chronic lumbar strain.  

2. Entitlement to an initial rating higher than 10 percent 
for tinea versicolor.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1981 to July 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.                  

In the veteran's substantive appeal, dated in August 2004, 
the veteran indicated that he desired a hearing before a 
member of the Board at the RO.  However, in August 2005, he 
cancelled his hearing request.   

The claim for increase for tinea versicolor is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In a rating decision in March 2004, the RO denied the claims 
of service connection bilateral hearing loss and disabilities 
of the right shoulder, right knee, left knee, and right 
ankle.  As the veteran did not file a notice of disagreement 
with respect to any of the aforementioned claims, the claims 
are not before the Board for appellate review.  

FINDING OF FACT

Chronic lumbar strain is manifested by flexion to 70 degrees 
and a combined range of motion of 183 degrees without 
unilateral loss of lateral spine motion in the standing 
position or moderate limitation of motion.  

CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
chronic lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).     
The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran pre-adjudication VCAA notice by 
letters dated in February 2003 and August 2003 on the 
underlying claim of service connection.  Since the claim for 
increase followed the initial grant of service connection for 
which there was proper VCAA notice, the statutory VCAA notice 
has served its purpose and the application of the VCAA is no 
longer required because the claim has already been 
substantiated, and other statutory and regulatory provisions 
were applied to ensure that the veteran received the proper 
notice as to the rating for the disability in the statement 
of the case as required by 38 U.S.C.A. § 7105(d).  Dingess at 
19 Vet. App. at 490-92.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has afforded 
the veteran VA examinations.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, no further assistance to the veteran is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In December 2002, the veteran filed his original claim of 
service connection for a low back disability.  

In May 2003, the veteran underwent a VA examination.  At that 
time, he stated that he strained his back in 1983 and 
subsequently developed chronic pain in his low back.  The 
veteran indicated that he had many days when his back was 
fine and periods of time when he had flare-ups which 
prevented him from standing up or walking and limited all of 
his activities.  He noted that flare-ups usually lasted for 
approximately one day.  The veteran denied any radicular 
radiation of pain or numbness.  The physical examination 
showed that the veteran's gait was normal.  He was able to 
toe walk, heel walk, fully squat, and hop on either foot.  
The appearance of the lumbar spine was normal, with preserved 
lordosis.  There was no tenderness or muscle spasm.  Flexion 
was to 94 degrees, extension was to 28 degrees, lateral 
bending was to 45 degrees to each side, and rotation was to 
50 degrees, bilaterally.  Straight leg raising was negative, 
bilaterally.  The diagnosis was chronic lumbar strain.  The 
examiner stated that there were back flare-ups as described 
above, but there was no actual weakness, incoordination, or 
fatigability of any of the joints.  According to the 
examiner, pain was the main element.       

In an addendum to the May 2003 VA examination report, dated 
in June 2003, the examiner from the veteran's May 2003 VA 
examination noted that x-rays of the veteran's lumbosacral 
spine were normal.

By an October 2003 rating action, the RO granted the 
veteran's claim for service connection for chronic lumbar 
strain.  At that time, the RO assigned a noncompensable 
disability rating under Diagnostic Code 5295, effective from 
December 18, 2002, for the veteran's service-connected 
chronic lumbar strain.  

A VA examination was conducted in November 2004.  At that 
time, the veteran stated that his back pain was constant and 
kept him awake at night.  The veteran indicated that his pain 
was aggravated by coughing or sneezing, and that the pain 
radiated down his right leg and was associated with numbness 
of the right lower leg.  According to the veteran, he had 
lost five days of work in the past year because of back 
trouble.  The physical examination showed that the veteran 
had a normal gait and did not use an assistive device.  
Forward flexion was to 70 degrees.  The veteran could only 
backward extend his lumbar spine to three degrees, but he was 
able to laterally flex to 25 degrees, bilaterally.  Rotation 
was to 30 degrees, bilaterally.  The veteran's motion was 
limited by pain.  There was bilateral paraspinal muscle 
spasm.  There was no sciatic notch tenderness.  Straight leg 
raising was negative, bilaterally.  There was hypesthesia of 
the right lateral lower leg.  The impression was chronic 
lumbar strain.  The examiner noted that there was an 
additional five degrees of limitation of motion because of 
pain, weakness, fatigability, and incoordination during 
flare-ups and repetitive motion.  According to the examiner, 
the veteran's major functional impact was pain.  Following 
the examination, the veteran had x-rays taken of his 
lumbosacral spine.  The x-rays were reported to be normal 
other than a transitional S1 which was considered to be a 
developmental abnormality.  In addition, electromyography 
(EMG) testing was reported to be normal and there was no 
electrophysiological evidence of a neuropathy or lumbar 
radiculopathy.  



In a Decision Review Officer Decision, dated in June 2005, 
the RO increased the disability rating for the veteran's 
service-connected chronic lumbar strain from noncompensable 
to 10 percent disabling under Diagnostic Code 5237, effective 
from December 18, 2002.     

Analysis

Since the veteran disagreed with the initial rating, 
following the initial grant of service connection, the Board 
will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).    

Lumbosacral strain was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective from December 18, 2002.  In 
September 2003, VA revised the criteria for evaluating 
disabilities of the spine.  As the appeal was pending at the 
time the criteria were amended, disability will be considered 
under the old criteria and new criteria.  

Prior to September 2003, DC 5295, the old criteria for the 
next higher rating, 20 percent, were muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

Effective in September 2003, the new criteria for the next 
higher rating, 20 percent, are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).

The evidence of record does not demonstrate the degree of 
disability for which an initial rating higher than 10 percent 
was warranted under the old criteria of DC 5295.  In this 
regard, although muscle spasms were not found on VA 
examination in May 2003, the Board recognizes that in the 
veteran's November 2004 VA examination, muscle spasms were 
noted.  However, in the absence of unilateral loss of lateral 
spine motion in the standing position with muscle spasm, the 
criteria for an initial rating higher than 10 percent under 
the old criteria of DC 5295 had not been met.     

Under the new criteria effective from September 2003, the 
criteria for the next higher rating, 20 percent, are forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

On VA examination in December 2004, forward flexion was to 70 
degrees and the combined range of motion of the throacolumbar 
spine was 183 degrees.  The veteran's gait was normal and x-
rays of his lumbosacral spine were reported to be normal 
other than a transitional S1 which was considered to be a 
developmental abnormality.  Therefore, a rating higher than 
10 percent under the new criteria is not warranted. 

Another applicable diagnostic code is the old criteria for 
limitation of motion of the lumbar spine under DC 5292.  The 
old DC 5292 provided a 20 percent rating for moderate 
limitation of motion of the lumbosacral spine.  While there 
is evidence of pain in all planes of motion, flexion ranged 
from a low of 70 degrees to a high of 94 degrees, and 
extension ranged from 3 to 28 degrees, and lateral flexion 
ranged from 


25 to 45 degrees, and rotation ranged from 30 to 50 degrees, 
moderate limitation of motion of the lumbar segment of the 
spine, considering functional loss due to pain or painful 
movement under 38 C.F.R. §§ 4.40, 4.45, is not demonstrated. 

Intervertebral disc syndrome or other neurologic findings are 
not shown.  

The low back disability has presented a degree of impairment 
equal to the current 10 percent rating under either the old 
or new Diagnostic Codes since the effective date of the 
claim.  


ORDER

An initial rating higher than 10 percent for chronic lumbar 
strain is denied.   


REMAND

In regard to the claim for increase for tinea versicolor, on 
VA examination in November 2004, the findings were 
insufficient to rate the disability under the current rating 
criteria as the percentage for the area of the body affected 
was not reported.  Accordingly, the case is REMANDED for the 
following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected tinea versicolor. 
The claims folder should be made available 
to the examiner for review.

The examiner is asked to comment on the 
following: the percentage of the entire 
body affected by the tinea versicolor; 
the percentage of the exposed areas of 
the body, including the head, face, and 
neck, which are affected; the use or 
nonuse of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and if use is 
required, the duration of use over the 
course of a year's time.

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, the veteran 
should be provided a supplemental 
statement of the case, and the case should 
be returned to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


